DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 05/20/22. Claims 1, 6, 7, 8, 11 and 13 have been amended. Claims 1-4, 6-8 and 11-13 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) and further in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant).
Regarding Claim 1, Laloy discloses a helmet padding system (see Fig. 1-7) comprising: a shell (see shell in e.g., Fig. 1-3) configured to cover a top of a user's head (since it is a protective helmet; Fig. 1) and appears configurable to be worn under a piece of headgear (i.e. given its size and shape as a bump cap), the shell comprising a first pair of slots (see A of Ann. Fig. I on either side of the shell; see Fig. 1-3) configured to extend in a direction from a back of the user’s head toward a front of the user’s head when the rigid shell is worn (see extension of A being from rear edge toward a lower front edge of the rigid shell in Ann. Fig. I), the first pair of slots (see A of Ann. Fig. I on either side of the shell; see Fig. 1-3) defining a central portion of the rigid shell (B, see Ann. Fig. I) between the first pair of slots and opposed side portions of the shell (C on either side of the helmet, see Ann. Fig. I; see Fig. 1-3), the central portion (B, see Ann. Fig. I) including a pair of flaps (see D of Ann. Fig. I on either side of the shell; see Fig. 1-3) each of the pair of flaps extending from the central portion across a respective one of the first pair of slots and covering a respective first region of the opposed side portions of the rigid shell (see extension of D from B across A of Ann. Fig. I on either side of the shell; see Fig. 1-3); and wherein the central portion (B, see Ann. Fig. I) further includes a tail separate from the pair of flaps (E including F on each side, see Ann. Fig. I tail E and F is separate from Flaps D which are Ann. Fig. I on either side), the tail extending from the central portion across the first pair of slots (see F, Ann. Fig. I on either side; see Fig. 1-3, F extends in a circumferential direction from E) and covering respective second regions of the opposed side portions of the rigid shell (see flap E on both sides of helmet in Ann. Fig. I); but is silent about the shell specifically being rigid and capable of being worn under a piece of headgear and the spacing pad including a layer of elastomeric material.
Primrose teaches a similar configuration (i.e. a helmet padding system, see headgear of Fig. 1-5) including another similar configuration (i.e. a shell, 1) that is rigid (see 1 as described in Para. [0017] which describes the material as ABS; it is noted that the rigid shell of the instant application of the instant application is described as being plastic or polycarbonate, see Spec Page 15, 3rd paragraph;1 including 11; As evidenced in ABS vs. Polycarbonate, see NPL cited by Applicant, the section "ABS Qualities" notes that ABS is extremely strong and rigid as compared polycarbonate, which is the material of the rigid helmet of the instant application) ) definitively configured to be worn under a baseball cap (based on the configuration of the headgear, Abstract, and Para. [0016]), and including a spacing pad positioned within the rigid shell (see Para. [0020] which includes a foam such as PU foam that lines 1).
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy's teaching of a shell that appears to be rigid and capable of being worn under a piece of headgear to include Primrose's teaching of a helmet shell that is specifically rigid and is definitively capable of being worn under a piece of headgear and includes a spacing pad since doing so is known in the art and would provide protection of the head and while still providing comfort when worn (see Para. [0017] and [0020]). 
The combined references of Laloy and Primrose teach the claimed invention but are silent about the spacing pad specifically being elastomeric.
Haseyama teaches a similar configuration (i.e. a polyurethane, see Para. [0011], which can be used as a helmet lining, see Para. [0388]) that is specifically an elastomer (see Para. [0011]). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Primrose's teaching of helmet lining that is a polyurethane foam to include Haseyama's teaching of a helmet lining that is polyurethane foam that is specifically elastomeric since doing so is known in the art and would give rise to foam with excellent flexibility, thermal insulation and surface properties (see Abstract of Haseyama). 

Regarding Claim 2, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the first pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) are positioned on either side of an apex of the rigid (1 of Primrose) shell (see positioning with respect to the top of the shell in Fig. 1 of Laloy).

 	Regarding Claims 6 and 11, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the pair of flaps (D on one side of the helmet, see Ann. Fig. I; see Fig. 1-3 of Laloy) and the tail (E and F on opposite side of the helmet, see Ann. Fig. 1; see Fig. 1-4 of Laloy) appear to not be directly coupled to the opposed side portions (i.e. i.e. D and F on both sides of the helmet extend from B to a bottom portion and therefore appears not to be directly coupled to C on either side of the helmet, see Ann. Fig. I; see Fig. 1-4 of Laloy), but do not definitively show that they are not directly coupled.
 	The combined references teach the claimed invention except for explicit teaching of the at least one flap and tail being definitively not directly coupled to the one of the opposed side portions.
 	It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of what appears to be not to being directly coupled to the one of the opposed side portions since doing so appears to be shown in the art and would be a way to lend some stability to overall structure without making the opposed side portion so rigid, thus allowing the opposed side portion to adjust slightly to accommodate differences in the head shape of the user. See MPEP 2144.01.
 	
Regarding Claims 7 and 12, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the pair of flaps (see D of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) and tail (E and F of Ann. Fig. I; see Fig. 1-3 of Laloy) is capable of being integrally formed with the rigid (1 of Primrose) shell (see shell in Fig. 1-3 of Laloy). 
It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The device of the combined references is silent with regard to the process by which the helmet is molded, but is capable of being integrally formed (molded in one piece, as defined in the instant specification) by the process claimed since the helmet shell material appears to be one piece and is made of a material that is capable of being molded, and therefore meets the claims as recited.

 	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant), as applied to Claim 1, and further in view of Racine (U.S. 2002/0035748).
 	Regarding Claim 3, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the spacing pad comprises a portion coupled to (see Para. [0020] of Primrose) the rigid shell (See shell in Fig. 1-3 of Laloy) and the first pair of slots (A of Ann. Fig. | on either side of the shell; see Fig. 1-3 of Laloy), but are silent about the coupling being located between the slots.
 	Racine teaches a similar configuration (i.e. a shell with a spacing pad coupled; see Fig 6A) between (see portion between slots near 33 in Fig. 6A) a similar configuration (pair of slots).
 	It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama’s teaching of helmet with a pad and slots to include Racine's teaching of a helmet with a pad that includes a portion between slots since doing so would insure that the padding substantially covers the entire surface of the helmet (see Para. [0035] of Racine) which would provide better protection and comfort.

 	Regarding Claim 4, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the spacing pad (see Para. [0020] of Primrose) comprises a portion that lines (see Para. [0020] of Primrose) rigid (1 of Primrose) shell (see Fig. 1-3 of Laloy), but are silent about it specifically extending circumferentially around an entire lower circumferential edge.
 	Racine teaches a similar configuration (i.e. a shell with a spacing pad; see Fig. 6A) specifically extending circumferentially around (see extension of 31 in Fig. 6A) a similar configuration (an entire lower circumferential edge; see 31 in Fig. 6a).
 	It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama’s teaching of helmet with a pad that lines a helmet to include Racine’s teaching of a helmet with a pad that lines the entire lower circumferential edge since doing so would insure that the padding substantially covers the entire surface of the helmet (see Para. [0035] of Racine) which would provide better protection and comfort.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) and further in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant), as applied to Claim 1, and further in view of Garcia (U.S. 8,046,845).
Regarding Claim 8, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and further comprising the region of the respective side portions (C of Ann. Fig. I as it extends on either side; see Fig. 1-3 of Laloy), but is silent about an impact resistant coating. Garcia teaches a similar configuration (i.e. side portions of a rigid helmet shell, 110; see Fig. 5a) including an impact-resistant coating (Col. 4, lines 31-40). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of a helmet with a rigid shell having each having a region of respective side portions to include Garcia's teaching of a helmet with a rigid shell each having a region of respective side portions that include an impact-resistant coating since doing so is known in the art and would give rise to a first line of defense against an incoming projectile, thus increasing the protective capabilities of the helmet shell (see Col. 4, lines 31-40 of Garcia).
Regarding Claim 13, the combined references of Laloy, Primrose, and Haseyama as modified teach the claimed invention and further comprising the region of the respective side portions  (C of Ann. Fig. I as it extends on either side; see Fig. 1-3 of Laloy), but is silent about an impact resistant coating. Garcia teaches a similar configuration (i.e. side portions of a rigid helmet shell, 110; see Fig. 5a) including an impact-resistant coating (Col. 4, lines 31-40). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of a helmet with a rigid shell having each having a region of respective side portions to include Garcia's teaching of a helmet with a rigid shell each having a region of respective side portions that include an impact-resistant coating since doing so is known in the art and would give rise to a first line of defense against an incoming projectile, thus increasing the protective capabilities of the helmet shell (see Col. 4, lines 31-40 of Garcia).

Annotated Figure I. 

    PNG
    media_image1.png
    459
    573
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12 and 17 of copending Application No. 16/774,494 (claims submitted on 02/18/22). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-2, 7-8 and 12-13 of the instant application and claims 1-9, 11-12 and 17 of 16/774,494 detail a helmet padding comprising a rigid shell with a pair of slots, wherein the slots define a central portion and side portions, a pair of flaps integrally formed from (rigidly connected) and extending from the central portion across the slots and unattached at their distal ends; the central portion including a tail extending from the central portion and across the slots, wherein the tail is separate from the flaps; wherein a spacing pad is positioned within the rigid shell and includes an elastomeric material; wherein the slots of positioned on either side of an apex; and an impact resistant coating covering the side portions (compare claims 1-2, 6-8, 12 and 13 of the instant application with claims 1-2, 5-9 and 17 of pending application 16/210,271). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/20/22 have been fully considered but they are not persuasive. 
Applicant remarks that the prior art fails to teach the limitations “..a rigid shell...comprising a first pair of slots...defining a central portion...and opposed side portions...the central portion including a pair of flaps, each of the pair of flaps extending from the central portion across a respective one of the first pair of slots and covering respective first regions of the opposed side portions of the rigid shell.....wherein the central portion further includes a tail separate from the pair of flaps, the tail extending from the central portion across the first pair of slots and covering respective second regions of the opposed side portions of the rigid shell.” as amended into claim 1. 
 These limitations have been met by a different interpretation of the flaps and tail of the Laloy reference as detailed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732